EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently amended) A magnetic stylet, comprising: 
a core element, comprising: 
a proximal end coupled to a tab, the proximal end having a first diameter; 
a transition region; and 
a distal region extending from the transition region to a distal end, the distal region having a second diameter less than the first diameter; 
a distal section, comprising: 
the transition region and the distal region of the core element; 
a magnetic element comprising a plurality of permanent magnets along the distal region of the core element; 
a plurality of spacer elements, at least one of the plurality of spacer elements positioned between each of the plurality of permanent magnets to prevent the adjacent permanent magnets of the plurality of permanent magnets from contacting of the plurality of permanent magnets; 
a polymer member circumferentially disposed about the distal region of the core element, the magnetic element, and at least a portion of the transition region of the core element, wherein the plurality of spacer elements comprise sections of the polymer member; and 
a closure element forming a rounded end distal of the polymer member, the closure element comprising an epoxy.
Currently Amended) The magnetic stylet according to claim 1 [[4]], further comprising a coating on each of the plurality of permanent magnets.
18. (Currently Amended) The magnetic stylet according to claim 17, wherein the protective coating is applied to the proximal surface and the distal surface of each of the plurality of permanent magnets.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Sell (US 2007/0032746) in view of Ashby (US Patent No. 5622184) and Hernandez et al. (US Patent No. 5269759) references. While in combination these references teach a magnetic stylet with a core element, a proximal end with a tab, a transition region, a distal region, a distal section, a magnetic element having a plurality of permanent magnets, a polymer member, a closure element, and a plurality of space elements they do no reasonable teach the plurality of space elements being part of the polymer member. To achieve this modification would require hindsight analysis of the references. This distinguishes the claimed invention over the prior art and allows for easier detection of the orientation of the stylet when in use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791